DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments
	Claims 1-18 are pending. Claims 1, 6-7, 9, 11, 13-16 are currently amended. It appears that no new matter has been entered. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn.  
	Applicant arguments regarding the drawing objections are not found persuasive, as the claimed range is such that the armature thickness would change dramatically, and affect the operation of the valve. Further, the claimed limitations are part of the invention to be disclosed, and accordingly appropriate representation of the invention in the figures is warranted. 
The remarks argue that the combination of Okuda and Scherer is improper in that Scherer does not explicitly teach the steps claimed, but it is respectfully noted that the primary reference Okuda (or Okuda/Everingham) teaches all the features of the resulting formed device, and that Scherer is relied upon for support as general practice in the art for forming and assembling a device. Considering that applicant has not addressed the combination of the primary and secondary prior art references, the arguments cannot be considered persuasive as they appear to be mere arguments against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The amendments to the claims have required further consideration and application of additional prior art to meet the limitations as amended. The remarks are considered moot as they do not address the newly applied prior art required by the amendments to the claims. This action must be made final. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claims 9 and 15 the following is claimed “a surface area of the main body taken in a plane perpendicular to the axis may be between 20% and 95% of the surface area bounded by the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (US 2008/0035868) in view of Everingham (US 6450152); 
Claims 2, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Everingham as applied to claim 1 above  and further in view of Tsuchizawa (US 7344119);
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Everingham and further in view of Scherer (US 2011/0062364)
Okuda discloses in claim 1:  (see at least annotated figure 1 and 2 below)

    PNG
    media_image1.png
    968
    1365
    media_image1.png
    Greyscale

An armature (at 21 figure 1) for a solenoid valve (8), comprising: a main body (that of 1002) that is tubular and has an axis (central axis there of), a first end (at 1004) and a second end (at 1006) spaced axially from the first end, an outer surface (at 1008) spaced radially from the axis and extending between the first end and the second end, and an inner surface (at 1010) spaced radially inwardly from the outer surface and defining a cavity  (the space therein holding the spring 23) within the main body (of the armature 21 having body 1002), wherein the outer surface is at a constant radial distance from the axis and the inner surface is [mostly] at a constant radial distance from the axis; and a head (elastic seal 11 made of rubber paragraph 0024) formed from a different material than the main body (formed of iron able to carry a magnetic flux current, see paragraph 0029) and carried by the main body, the head enclosing at 
	Okuda does not disclose, although Everingham teaches: the inner surface is at a constant radial distance from the axis (inside of armature 28 at inner surface 34 provides for a simple tube, and it is noted that Everingham also teaches similar to Okuda, the outer surface is at a constant radial distance from the axis, to provide a simple tube armature (a simple circular cylindrical walled ferromagnetic tube open at opposite axial ends Col 3 ln 50-53, with a closure element 30 fixedly attached at one end of the tube.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the tube with narrowed closure element arrangement as taught in Okuda, an armature tube as taught in Everingham with the inner surface at a constant radial distance from the axis as taught in Everingham where the inside of armature inner surface is provided with a constant radial straight surface and as taught in both Okuda and Everingham with the outer surface at a constant radial distance from the axis, so as to provide Okuda a simple circular cylindrical walled ferromagnetic tube armature open at opposite axial ends with as taught in Everingham a closure element fixedly attached at one end of the tube, all for the purpose of providing for example a simplification of parts to speed assembly, and ensure redundancy during manufacturing. 

Okuda discloses (as modified for the reasons discussed above) in claim 2:  The armature of claim 1 wherein the head is formed from a [rubber] material and is [connected] to the main body (paragraph 0024 where the elastic rubber seal member 11 is connected to the armature); but Okuda does not disclose, although Tsuchizawa teaches: using a polymeric rubber material 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as suggested by Okuda and as taught by Tsuchizawa,  a polymeric rubber material bonded to the main body of Okuda as taught by Tsuchizawa where a synthetic rubber made of polymeric material can be directly bake bonded via adhesive agent to the armature/plunger of Okuda as taught by Tsuchizawa, for the purpose of making a secure connection, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
   
Okuda discloses (as modified for the reasons discussed above) in claim 3: The armature of claim 2 wherein the material of the head is directly bonded to the material of the main body (as indicated above, the baking of the seal head to the main body of Okuda/Tsuchizawa via a direct adhesive being bake bonded with the seal and armature for the reasons discussed above.)   

Okuda discloses (as modified for the reasons discussed above) in claim 4:  The armature of claim 2 wherein an adhesive at least partially bonds the head to the main body (as modified as discussed above, the adhesive directly boding the head to the armature.)  

Okuda discloses in claims 5 and 13:  the outer surface is continuous and without discontinuity along an axial length of the outer surface (as is 

Okuda discloses in claims 6 and 14:  (see annotated figure 4 below)

    PNG
    media_image2.png
    937
    1391
    media_image2.png
    Greyscale

the inner surface is continuous (as modified for the reasons discussed above) and without discontinuity along an axial length of the inner surface ;. 

Okuda discloses (as modified for the reasons discussed above) in claim 7:  The armature of claim 1 wherein the outer surface is continuous and at a constant radial distance from the axis (as is necessarily the case for the cylindrical movable core 21 to reciprocally move in the flux tube 25 without interference, and see annotated figures 2 and 4 above), and the inner surface is continuous and at a constant radial distance from the axis (as modified for the reasons discussed above) so that the main body has a constant thickness along an axial length of the main body; 

Okuda discloses (as modified for the reasons discussed above) in claim 8:  The armature of claim 1 wherein the head (11) closes the first end of the main body so that the cavity is closed at one end (i.e. the head seals off the opening at that end.)  

Okuda discloses (as modified for the reasons discussed above) in claims 9 and 15:  (referencing annotated figures 2 and 4 above) a surface area of the main body taken in a plane perpendicular to the axis (i.e. the annular surface area of the cross sectional end area portion of 21 (i.e. at end 1006 above, or it may be the cross sectional area of the lower end at 1004 which includes the return end wall there at with a smaller end opening resulting in a larger surface area)) is between 20% and 95% (or for example about 10 percent at the second end as discussed below, or about 30 percent at the first end) of the surface area bounded by the outer surface (including the axial length of the surface area and the circumference there about); in other words the 20 percent being a ratio of between 1 to 5 and the 95 percent being close to 1 to 1.0525 or so;  
Considering that the flux carrying capacity of the movable core is directly related to the wall thickness and amount of axial length; simple examination shows that the wall thickness at the second end and with the cross sectional area normal to the axial length to be about 10 percent of the outer surface area of the movable core of Okuda (i.e. about a 1 to 10 ratio) and the first end to be about 30 percent or so of Okuda; accordingly, in order to adjust the flux carrying 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the movable core tube of Okuda with a cross sectional area normal to the axis of about 10 to 30 percent of the outer surface area length of the movable core of Okuda as suggested by Okuda above, for the purpose of for example meeting an optimal flux carrying amount for movement of the core, and especially since such a modification would have involved a mere change in the form or shape of a component to achieve desired sizing of the armature, all especially considering that a change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976); and also considering any lack of asserting criticality or unexpected results in the claimed range. See for example, In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); It is noted that while prior art drawings cannot be supportive of dimensions, they can be relied upon for what they reasonably disclose and suggest to one of ordinary skill in the art, see MPEP 2125 I, II and In re Mraz, 455 F.2d 1069, 1072 (CCPA 1972); In re Aslanian, 590 F.2d 911, 914 (CCPA 1979). 

Okuda discloses (as modified for the reasons discussed above) in claim 10:  The armature of claim 1 wherein one or both of the first end and the second end may be arranged perpendicular to the axis or at an angle of less than 20 degrees of perpendicular to the axis (the corners of the 

Okuda discloses in claim 11:  A solenoid valve (8 figure 1), comprising: a housing (at A); a bobbin (at 1030) received at least partially within the housing and having a body about which a coil (22) is provided; a fluid flow path including an inlet (at 17) and an outlet (at 15, or vice versa) and a valve seat (at 1032 extending up from 17) defined by at least one of the housing or the bobbin (housing); and an armature (21) moveable relative to the valve seat to control flow through the fluid flow path, the armature having a main body (at 1002) that is tubular and has an axis (central axis thereof), a first end (at 1004) and a second end (at 1006) spaced axially from the first end, an outer surface (at 1008) spaced radially from the axis and extending between the first end and the second end, and an inner surface (at 1010) spaced radially inwardly from the outer surface and defining a cavity within the main body, and a head (11) carried by the main body and enclosing at least part (the open portion at 1012 that allows for the head to be fixedly extending through to the armature interior…) of the cavity in the main body, and wherein the outer surface is at a constant radial distance from the axis, and the inner surface is at a [mostly] constant radial distance from the axis so that the main body has a constant thickness along the axial length of the main body. Okuda does not disclose, although Everingham teaches: the inner surface is at a constant radial distance from the axis (inside of armature 28 at inner surface 34 provides for a simple tube, and it is noted that Everingham also teaches similar to Okuda, the outer surface is at a constant radial distance from the axis, to provide a simple tube armature (a simple circular cylindrical walled ferromagnetic tube open at opposite axial ends Col 3 ln 50-53, with a closure element 30 fixedly attached at one end of the tube.) 



Okuda discloses (as modified for the reasons discussed above) in claim 12: The solenoid of claim 11 wherein the head is formed from a different material (rubber paragraph 0024) than the main body (iron 0029.)  

Okuda discloses in claim 16:  [A solenoid armature (21 figure 1, of movable core) necessarily provided via…] A method of forming an armature for a solenoid, comprising the steps of: providing a tube (21) of a desired length (axial length of 21), the tube having an axis an and outer surface at a constant radial distance from the axis, and an inner surface at a [mostly] constant radial distance from the axis so that the tube has a constant thickness along the axial length of the main body; inserting and molding a head onto the tube (i.e. 11 inserted onto the tube forcibly molded/pressed/deformed onto the tube so as to be connected there to as shown) where the head Okuda does not disclose: the inner surface is at a constant radial distance from the axis; and nor explicitly disclose the steps of: forming the tube by inserting into a die or extruding or molding or casting or roll forming or shortening; but considering that Everingham teaches: the inner surface is at a constant radial distance from the axis (inside of armature 28 at inner surface 34 provides for a simple tube; and it is noted that Everingham also teaches similar to Okuda, the outer surface is at a constant radial distance from the axis, to provide a simple tube armature (a simple circular cylindrical walled ferromagnetic tube open at opposite axial ends Col 3 ln 50-53, with a closure element 30 fixedly attached at one end of the tube; and Scherer teaches: the formation steps of an armature of punching, die, or deep drawing (paragraph 0009, 0023, 0024, for the purpose of providing a simplifying and providing repeatable construction of the structural part.)  
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the tube with narrowed closure element arrangement as taught in Okuda, an armature tube as taught in Everingham with the inner surface at a constant radial distance from the axis as taught in Everingham where the inside of armature inner surface is provided with a constant radial straight surface and as taught in both Okuda and Everingham with the outer surface at a constant radial distance from the axis, so as to provide Okuda a simple circular cylindrical walled ferromagnetic tube armature open at opposite axial ends with as taught in Everingham a closure element fixedly attached at one end of the tube, all for the purpose of providing for example a simplification of parts to speed assembly, and ensure redundancy during manufacturing; 
	it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to form the armature structure of Okuda/Everingham as taught by Scherer via one of the formation steps of punching, die, or deep drawing as taught by Scherer, all for the purpose of providing a simplifying and providing repeatable construction of the structural part of Okuda.   
Okuda discloses (as modified for the reasons discussed above) in claim 17:  The method of claim 17 wherein the tube is formed by one or more of by extrusion, molding (injection molding as discussed in paragraph 0024 of Okuda/Scherer as modified for the reasons discussed above), casting or roll-forming. 

Okuda discloses (as modified for the reasons discussed above) in claim 18;  The method of claim 16 wherein the step of providing the tube of the desired length is accomplished by shortening a stock or longer tube to the desired length (while Scherer does not explicitly disclose shortening the tube per-se, but considering punching is a type of cutting or shortening, one of ordinary skill in the art would consider starting with a larger piece of tube and shortening the tube via punching the correct size out of the longer piece for the purpose of repeatable manufacturing throughput.)  
Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a shortening or cutting process as suggested and/or taught above by Scherer by shortening a stock or longer tube to the desired length, of the armature of Okuda/Scherer especially considering punching is a type of cutting or shortening, where punching and/or shortening to the desired size out of the longer piece helps meet the ostensible purpose of repeatable manufacturing throughput. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753